United States Court of Appeals
                       For the First Circuit


No. 16-1060

                      BRIAN and MELISSA FARIA,

                       Plaintiffs, Appellants,

                                 v.

              HARLEYSVILLE WORCESTER INSURANCE COMPANY,

                        Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF RHODE ISLAND

       [Hon. John J. McConnell, Jr., U.S. District Judge]


                               Before

                     Lynch, Lipez, and Thompson,
                           Circuit Judges.


     John B. Harwood, with whom McKinnon & Harwood LLC was on
brief, for appellants.
     Kevin J. Holley, with whom Gunning & LaFazia, Inc. was on
brief, for appellee.


                           March 24, 2017
           THOMPSON,     Circuit     Judge.            Jury    selection     is   a

fundamental step in our legal process, and when juror-screening

mechanisms do not function as they are meant to, we end up faced

with situations such as the one in this case:                     a post-verdict

discovery that an individual served as a juror when he should not

have cleared preliminary procedural hurdles due to a prior felony

conviction prompted a new-trial motion challenging the jury's

verdict.    But even though this individual slipped through the

qualification cracks, his inclusion is not fatal to the jury's

verdict.   We conclude that the district court properly denied the

new-trial motion.

                                   The Case

           In March 2012, Brian Faria was injured in a car accident,

which he claimed was caused by a reckless highway driver who cut

him off.   Eventually, Mr. Faria and his wife (collectively, "the

Farias")   brought   a   lawsuit    against       their       insurance    carrier,

Harleysville      Worcester    Insurance         Company       ("Harleysville"),

claiming that Harleysville had incorrectly denied coverage under

the   uninsured   motorist    provision     of    his     automobile      insurance

policy.     Litigation    proceeded        in    the     normal    course,     and,

ultimately, the case was slated for a jury trial.

           A prospective juror by the name of John R. Rieger ("Mr.

Rieger") was randomly selected for jury service, and he received




                                     -2-
a juror qualification form by mail.1    When completing his form,

Mr. Rieger selected "Yes" in response to a question asking whether

he had ever been convicted of a crime for which punishment could

have been more than one year in prison.2     Following the form's

instructions, Mr. Rieger elaborated in the "Remarks" section:   he

represented that the date of the offense was "Feb. 1995," the date

of the conviction was "2000-2001," and he served eighteen months

of the four-year sentence imposed.     He also selected "Yes" in

response to the question "Were your civil rights restored?" and

specifically wrote "Voting Rights."     As per the qualification

form's instructions, he returned it to the clerk of court, however,

he did not sign (under penalty of perjury) and date the form as

required.

            Fast-forward to voir dire on August 4, 2015, at which

point counsel for the Farias asked the summoned panel, amongst

other things, whether "anyone [had] served as a juror in another

case, whether it be criminal or civil?"       He also asked them

questions designed to ferret out their knowledge of personal injury

claims, such as whether any of them, or anyone they personally

knew, had made such a claim.     And continuing with questioning




     1 We discuss the specifics of the jury selection system,
including juror qualification forms, in more detail below.
     2  Mr. Rieger apparently believed his answer would render him
ineligible to serve; he lists his response to that question as the
grounds upon which he wished to be excused.


                                -3-
centered    on   civil   litigation,    he   asked   whether   "anyone,    any

relative, children, husbands, uncle, aunts that are very close to

you, any of them been a Plaintiff or a Defendant in a case?"               Mr.

Rieger remained silent in response to these questions.

            When the jury was empaneled on August 4, 2015, it

included Mr. Rieger.        Trial began on August 24, 2015, and the

jury's unanimous verdict, announced -- yes -- by foreperson Rieger,

was for Harleysville.

            But twelve days later, the Farias filed a motion for a

new trial after learning that Mr. Rieger had been convicted in

Rhode Island state court of assault with a dangerous weapon in

1997, and he had been sentenced to fifteen years' imprisonment,

with four years to serve, as well as an eleven-year suspended

sentence that would run concurrently with probation.3              And due to

his state court appeal, his sentence was not executed until March

23, 2001, meaning he was on a suspended sentence and probation at

the time he served on the jury.           The Farias contended that Mr.

Rieger     was   not   qualified   to   serve   on    the   jury   under    28

U.S.C. § 1865(b)(5).

            Ruling on the new-trial motion, the district court found

that following his conviction, Mr. Rieger's civil rights had not




     3  How the Farias learned of Mr. Rieger's felon status is not
clear -- two explanations were advanced. But we do not need to
resolve this mystery to reach the issues before us.


                                    -4-
been fully restored and, therefore, he was not qualified to serve.

But it also found that the Farias "arguably waived [their] right

to challenge [Mr. Rieger]'s service" because they did not follow

the proper procedure for contesting his service, nor did they seek

to obtain a copy of the qualification forms which disclosed Mr.

Rieger's conviction, despite having "ample time to learn something

about the members of the jury either through the questionnaires or

otherwise."    Reluctant, however, to dispose of the case on waiver,

the district court turned to the fairness of the trial and whether

any prejudice resulted from Mr. Rieger's inclusion.            The district

court concluded that the questions asked during voir dire focused

on the potential jurors' experiences in civil matters, and there

were no questions about anything to do with the criminal justice

system.   From this, the district court concluded that Mr. Rieger's

silence   in   response   to   the     questions   during   voir   dire   "was

appropriate and did not amount to a dishonest nondisclosure."              The

district court went on, "[Mr. Rieger] told the truth about his

record in his questionnaire," and saw "no reason to believe that

[Mr. Rieger]'s representation was anything other than a mistaken

belief that because his voting rights were restored upon his

release from prison that all of his civil rights were restored at

that time."

           The   district      court     denied    the   new-trial   motion,

concluding that the Farias had not shown that Mr. Rieger's "service


                                       -5-
deprived [them] of a fundamentally fair trial," and that "the jury

was impartial" and the Farias "had a fair trial."                   The Farias

timely appealed and we take the arguments in turn.

                             Standard of Review

             "Generally, motions for a new trial are committed to the

discretion of the district court."            McDonough Power Equip., Inc.

v. Greenwood, 464 U.S. 548, 556 (1984) (quoting Montgomery Ward &

Co. v. Duncan, 311 U.S. 243, 251 (1940)).                 Abuse of discretion

occurs when our appellate review reveals that the district court

erred   in   its   legal    rulings   or    clearly   erred   in   its   factual

findings.     Sampson v. United States, 724 F.3d 150, 161 (1st Cir.

2013); see also United States v. Bater, 594 F.3d 51, 54 n.1 (1st

Cir. 2010) (explaining that "'abuse of discretion' is used as well

to embrace mistakes on abstract issues of law (reviewed de novo)

and errors of fact (for which clear error is the customary test)").

Elaborating on that standard, we have noted that "[w]here the [new-

trial] motion rests on a challenge to the qualification of a juror,

our standard of review is highly deferential because 'the district

court is closer to the action and has a better "feel" for the

likelihood that prejudice sprouted.'"            United States v. Nickens,

955 F.2d 112, 116 (1st Cir. 1992) (quoting United States v. Uribe,

890 F.2d 554, 562 (1st Cir. 1989)).            Further, "[a] trial court's

findings     on    issues   of   juror      credibility    and     honesty   are

determinations 'peculiarly within a trial judge's province' and


                                      -6-
are accorded great deference."          Amirault v. Fair, 968 F.2d 1404,

1405 (1st Cir. 1992) (quoting Wainwright v. Witt, 469 U.S. 412,

428 (1985)).

                           The System:
 Jury Selection and Service Act, Jury Selection Plan, and Juror
                       Qualification Forms

               Before we address the parties' arguments, a general

primer on the jury selection system in place at the time of the

Farias' trial would be useful.          To put matters in context,4 the

Farias tell us the system broke down when the clerk, on the basis

of Mr. Rieger's juror qualification form, allowed the statutorily

ineligible felon-juror to slip through the cracks onto this jury.

Here's how the system works.

               The Jury Selection and Service Act, 28 U.S.C. §§ 1861-

1878 (JSSA) directs the District Court of Rhode Island to create

a Jury Selection Plan (the "Jury Plan").5         See U.S. D. CT. D.R.I.,

JURY SELECTION PLAN     (Oct.   2013)   (hereinafter   Jury   Plan).   In

accordance with the Jury Plan, a master jury wheel is created by

selecting names at random from the voter registration lists as

maintained by the Secretary of State of Rhode Island. Id. §§ 6(a)-

(c).       Names are randomly drawn from the master jury wheel, and the




       4The parties' arguments are examined more completely and in
greater detail in the analysis to come.
     5  Here, we examine the Jury Plan that was in effect in 2015,
when the jury selection in this case took place.


                                    -7-
individuals selected receive juror qualification forms.             Id. §§

7(a), (b).

             The   qualification   forms     are   designed    to   screen

prospective jurors to ensure that every juror summoned meets the

requirements of § 1865(b)(5) of the JSSA, which, in pertinent part,

explains that any person is qualified to serve on a jury unless he

"has a charge pending against him for the commission of, or has

been convicted in a State or Federal court of record of, a crime

punishable by imprisonment for more than one year and his civil

rights have not been restored."      Jury Plan, § 9(e).       In this way,

the forms serve as a gate-keeping tool.

             The Jury Plan explains:

             A judicial officer, upon his or her own
             initiative or upon recommendation of the
             Clerk, or the Clerk under supervision of the
             Court, shall determine solely on the basis of
             the   information   provided   on  the   juror
             qualification form, and other competent
             evidence, whether a person is unqualified for,
             or exempt, or to be excused from jury service.

Jury Plan, "Qualification Phase."        And "[t]he Clerk shall enter by

electronic means or manually such determination in the space

provided on the juror qualification form."          Id. § 9.    So, under

the Jury Plan, the clerk or a "judicial officer" reviews the

completed forms and determines (on the basis of the information

provided on those forms) whether a prospective juror is qualified

to serve.     A person determined to be unqualified is not placed on



                                   -8-
the "qualified jury wheel" and is, therefore, not subject to

summons.

           Section   1864    of   the    JSSA   addresses   deficient   juror

qualification forms:

           In any case in which it appears that there is
           an omission, ambiguity, or error in a form,
           the clerk or jury commission shall return the
           form with instructions to the person to make
           such additions or corrections as may be
           necessary and to return the form to the clerk
           or jury commission within ten days.

28 U.S.C. § 1864.

           Had the clerk scrutinized Mr. Rieger's qualification

form more carefully, he or she would have observed the gaps in

information (omissions of conviction date, nature of offense, the

name of the court where Mr. Rieger was convicted, the parameters

of the sentence imposed, the status of the full restoration of Mr.

Rieger's civil rights, and Mr. Rieger's failure to sign the form),

and returned the form to Mr. Rieger to be corrected and returned.

           Meanwhile,   as    for       challenging   the   jury   selection

process, the JSSA provides guidance:

           In civil cases, before the voir dire
           examination begins, or within seven days after
           the party discovered or could have discovered,
           by the exercise of diligence, the grounds
           therefor, whichever is earlier, any party may
           move to stay the proceedings on the ground of
           substantial failure to comply with the
           provisions of this title in selecting the
           petit jury.




                                    -9-
Id. § 1867(c).   And, with respect to how qualification forms may

be requested, the JSSA provides:

          The contents of records or papers used by the
          jury commission or clerk in connection with
          the jury selection process shall not be
          disclosed, except pursuant to the district
          court plan or as may be necessary in the
          preparation or presentation of a motion under
          subsection (a), (b), or (c) of this section
          . . . . The parties in a case shall be allowed
          to inspect, reproduce, and copy such records
          or papers at all reasonable times during the
          preparation and pendency of such a motion.

Id. § 1867(f).

          For its own part, the Jury Plan explains that "[t]he

contents of records or papers used by the Clerk in connection with

the jury selection process shall not be disclosed, except pursuant

to this Plan or upon order of the Court."   Jury Plan, § 15(b)(1).

Therefore, under certain circumstances, the JSSA and the Jury Plan

provide litigants a mechanism -- a motion to the court -- for

seeking the release of the juror qualification forms.   The Farias

did not file such a motion.

          With this statutory scheme in mind, we move on to our

discussion.

                              Waiver

          Before addressing the Farias' challenge to the district

court's ruling, we must first determine whether, as Harleysville

has contended here and below, it has been waived.       In arguing

waiver, Harleysville points out that in Uribe, a case involving a


                               - 10 -
post-trial allegation of juror bias arising out of a felon's

service on a jury, we noted that, although convicted felons may be

statutorily barred from serving as jurors, the JSSA does not

present a constitutional bar to their service.      890 F.2d at 561.

Instead, we found that "the right to exclude felons must be

affirmatively invoked; the [JSSA] establishes strict procedural

requirements for challenging ineligible jurors."        Id.   We also

said that a party "must assert his rights 'before the voir dire

examination begins, or within seven days after [a party] discovered

or could have discovered, by the exercise of diligence, the grounds

therefor, whichever is earlier.'"       Id. (quoting § 1867(a));6 see

also § 1867(e) (stating that procedures prescribed by statute

comprise "exclusive means" for challenging jurors "not selected in

conformity with the provisions of [the JSSA]").         In Uribe, we

reasoned that because a felon-juror divulged his prior conviction

on his qualification form, and because the forms are available to

counsel "upon motion, prior to empanelment, . . . [the litigant]

seemingly waived the point."   890 F.2d at 561; see also § 1867(f)

(explaining that records used by the clerk in connection with jury

selection may be released for the parties to use in preparing a

motion under subsection (a), (b), or (c)).




     6   Uribe was a criminal matter, hence the reliance on
§ 1867(a). Here, the applicable subsection is § 1867(c), relating
to civil cases, which substantially mirrors subsection (a).


                               - 11 -
            Harleysville says the same goes for the Farias, who

arguably committed the same procedural misstep as did the Uribe

litigant.    Although Mr. Rieger disclosed his conviction on his

juror qualification form, the Farias did not try to get a copy of

that form before empanelment began or between the completion of

voir dire (August 4) and the trial's start date (August 20).   And

because they failed to follow the procedures prescribed in the

JSSA and Jury Plan, the Farias, Harleysville contends, waived any

challenge to Mr. Rieger's inclusion on this jury.

            The Farias see things differently on the waiver front.

Relying on United States v. Schneider, 111 F.3d 197 (1st Cir.

1997), they maintain that our court has clearly backed away from

the strict raise-it-or-waive-it rule we seemingly announced in

Uribe.   In Schneider, we observed that Uribe "stopped just short

of a definitive finding that the Rhode Island federal juror

selection plan permitted such [unfettered litigant access] to jury

questionnaires."    Schneider, 111 F.3d at 204 (citing Uribe, 890

F.2d at 561).    We went on, "[n]either the statute nor the Rhode

Island plan are crystal clear about access to questionnaires," and

we questioned whether such forms could be used "solely to aid in

the voir dire process."     Id. (citing Jewell v. Arctic Enters.,

Inc., 801 F.2d 11, 13 (1st Cir. 1986)).   Given the uncertainty of

their access to the forms, the Farias tell us that, absent some

reason to believe the clerk had completely failed in his or her


                                - 12 -
duty to properly screen prospective jurors, they had no reason to

suspect a potential problem with Mr. Rieger.    See id. (noting that

the complaining party may have moved to gain access to a juror

questionnaire, but "before trial he had no basis for such a

motion").

            The district court found Harleysville's waiver argument

persuasive, but given our post-Uribe pronouncements, opted not to

decide the new-trial motion on that basis.     For that same reason,

we likewise do the same.   Because, even assuming the Farias could

have accessed Mr. Rieger's qualification form at some point prior

or subsequent to his selection on their jury panel,7 their claims




     7   We observed in Schneider that we had not yet adopted a
position on whether the Rhode Island federal juror selection plan
allowed the parties to access juror questionnaires, and also noted
that neither § 1867(f) nor the Jury Plan are "crystal clear about
access to questionnaires."     111 F.3d at 204.      But Schneider
examined a very different Jury Plan, which has since been
overhauled, and the iteration in effect in 2015, as we explained
in our primer, offers more instruction: "[t]he contents of records
or papers used by the Clerk in connection with the jury selection
process" may be disclosed "pursuant to this Plan or upon order of
the Court." Jury Plan, § 15(b)(1).
     Therefore, as noted by the district court, the Farias could
have made a § 1867(c) motion to stay proceedings (either before
voir dire began, or within seven days after the Farias "discovered
or could have discovered, by the exercise of diligence," the
grounds for their challenge). Harleysville points out that the
Farias had plenty of time between jury selection and the start of
trial to do an exercise-of-due-diligence Google search of the panel
members and had they done so, they would have discovered Mr.
Rieger's conviction because the Rhode Island Supreme Court's
decision affirming that conviction is the first item which pops up
in the search (and as of the date of publication of this opinion,
our Google search -- "John R. Rieger Rhode Island" -- yielded the


                                - 13 -
nonetheless fail on the merits.          We therefore turn our attention

to the remainder of the arguments.

                 The Parties' Analytical Frameworks

            The parties take very different views of the analytical

lenses through which the remaining issues should be assessed, and

we set forth their arguments in some detail.              In advancing their

claims, the Farias implore us to be guided by what they contend is

the Supreme Court's analysis in McDonough, 464 U.S. 548.                  There,

after a district court denied a motion for a new trial in a product

liability case, the Tenth Circuit reversed, reasoning that the

failure of a juror to respond affirmatively to a voir dire question

about   a   family   member's   injury      from   an   exploding    tire,   had

"prejudiced the [defendants'] right of peremptory challenge," and

a new trial was necessary.      Id. at 549.        Subsequently, the Supreme

Court reversed the Tenth Circuit, holding that a party is not

entitled to a new trial unless the juror's failure to disclose

denied the other side its right to an impartial jury.               Id.   But in

so ruling, the Court announced "a binary test" that the filer of

a new-trial motion based on juror dishonesty must satisfy:                (1) "a

party must first demonstrate that a juror failed to answer honestly

a material question on voir dire," and (2) the party must "then




same result). Certainly then, they could have filed an appropriate
motion, says Harleysville.


                                   - 14 -
further show that a correct response would have provided a valid

basis for a challenge for cause."            Id. at 556.

           The Farias maintain that once they satisfy this binary

test -- and they claim they have done so -- they have met their

McDonough burden for obtaining a new trial.                Initially, they do

acknowledge that McDonough dealt with juror misinformation given

during   voir    dire   rather   than   during    the   juror   qualification

process, but they say it is a difference without a distinction

since juror qualification forms "serve[] the same purpose as

collecting information from voir dire -- to dismiss unqualified

jurors."   "Part and parcel" of screening, they say.             As such, the

Farias assert they have met McDonough's first prong (juror answered

a material question dishonestly) given that Mr. Rieger lied on his

qualification form about the circumstances of his conviction and

about the restoration of his civil rights, and further lied through

his silence at voir dire when asked if he had ever been a defendant

in a case.      As the Farias see it, Mr. Rieger is a man who made a

"concerted effort to conceal his criminal history" because he was

bound and determined -- for whatever reason -- to sit on this jury,

and he deceitfully lied in an effort to achieve that ambition.             As

such, they contend the district court clearly erred in finding Mr.

Rieger's answers and omissions honest mistakes.8


     8  As a catch-all, the Farias argue they were at least entitled
to a hearing, and the district court's failure to conduct a hearing


                                    - 15 -
          As   for   McDonough's   second   prong   (a   juror's   correct

answer would be the basis for a for-cause challenge), the Farias

argue that, had Mr. Rieger provided truthful responses to the

questions he was asked both in his juror qualification form and

during voir dire, he clearly would have been excused if challenged

because he was ineligible to serve.9        Therefore, in their view,

because they have satisfied the McDonough binary test, the district

court's inquiry should have ended.          Accordingly, they say the




on the dishonesty of the answers provided by Mr. Rieger on the
qualification form and also at voir dire was clear error.
Harleysville counters that the district court concluded that Mr.
Rieger did not provide any dishonest answers, and his silence "was
appropriate and did not amount to a dishonest nondisclosure." So
a hearing is unnecessary because the Farias have not shown that
the district court clearly erred.        But, more to the point,
Harleysville also says that the Farias never requested a hearing
from the district court judge, and in fact, affirmatively
represented that a hearing was unnecessary, so that matter should
be deemed waived. We agree.
      9 Eligibility ties into the requisite civil rights that would
need to be in place under § 1865(b)(5) for a felon-juror to serve.
Here, Mr. Rieger said yes, his civil rights had been restored. In
actuality, while Mr. Rieger's voting rights were restored, see
R.I. CONST. art. II, § 1, neither his right to sit on a jury nor
his right to seek and hold office had been restored, see R.I. GEN.
LAWS § 9-9-1.1(c) and R.I. CONST. art. III, § 2. See also Caron v.
United States, 524 U.S. 308, 316 (1998) (generally holding that
civil rights are understood to include the right to vote, the right
to sit on a jury, and the right to seek and hold office); United
States v. Hefner, 842 F.2d 731, 732 (4th Cir. 1988); United States
v. Green, 532 F. Supp. 2d 211, 212 (D. Mass. 2005). On appeal,
Harleysville does not seem to contest the statutory ineligibility
of Mr. Rieger. But Harleysville does point out that Mr. Rieger
clearly provided enough information to put the clerk's office on
notice of the felon status and, by extension, probable
ineligibility. If the Farias had made a Schneider request for the
forms, as discussed above, they would have been on notice too.


                                   - 16 -
district court abused its discretion (by erring as a matter of

law) in not granting them a new trial.10

          Harleysville,   naturally,     sees   things   differently.

Harleysville first argues that the Farias' "part and parcel" theory

doesn't fly; the test announced in McDonough has nothing to do

with qualification forms, but rather applies only to questions

asked during voir dire.   Harleysville draws a distinction between

the two procedures: juror qualification forms serve a gate-keeping

function, helping the clerk's office determine who is statutorily

eligible to serve on a jury (able to speak and understand English,

of age, a citizen of the U.S., and the like), but voir dire

safeguards litigants’ right to a fair and impartial trial and is

a tool to be used to make sure jurors do not harbor biases for or

against the parties.   See, e.g., Sampson, 724 F.3d at 163-64 (voir

dire aims to uncover potential bias or prejudice harbored by

prospective jurors); Correia v. Fitzgerald, 354 F.3d 47, 52 (1st




     10 We note here that the Farias make no actual attempt before
us to demonstrate any bias Mr. Rieger may have harbored or any
prejudice they may have suffered as a result of Mr. Rieger's juror
participation in their trial. Below, the Farias told the district
court that Mr. Rieger's bias stemmed from the nature of his
underlying felony, assault with a dangerous weapon, and that bias
had a "strong impact on deliberations" at trial.      The district
court rejected this, and the Farias do not make this assertion on
appeal. This is so because, in their view, prejudice is not part
of the McDonough calculus:    they say "while the District Court
frames its argument around 'prejudice,' the case here hinges on
the McDonough test, as opposed to some overarching finding of
prejudice or bias."


                                - 17 -
Cir. 2003) (explaining that voir dire's purpose is to make sure

jurors "do not harbor biases for or against" the litigants).          This

court, says Harleysville, has applied McDonough only in those

instances where potential juror dishonesty has been alleged at the

voir dire stage, see, e.g., Sampson, 724 F.3d at 163; Crowley v.

L.L. Bean, Inc., 303 F.3d 387, 407 (1st Cir. 2002), and as such,

the Farias should not be allowed to extend McDonough's holding to

qualification forms.

           And, Harleysville continues, even if we were to extend

McDonough's reach to include juror qualification forms, the Farias

still miss the mark because they cannot satisfy the two-prong test,

either with the qualification form answers or with Mr. Rieger's

silence during voir dire.       On McDonough's first step, as applied

to the qualification form, Harleysville contends that Mr. Rieger's

qualification form answers were not dishonest; and he provided

information in response to those questions which actually outed

his felon status.      He even tried to avoid jury service, noting on

his qualification form that he "wish[ed] to be excused" due to his

felony   conviction.      Mr.   Rieger's    answers,   says   Harleysville,

suggest he is the polar opposite of the determinedly deceitful

person the Farias make him out to be.        And although Mr. Rieger did

indicate on his qualification form that, yes, his civil rights had

been restored -- which the Farias say amounts to deliberate deceit

-- Harleysville points out that Mr. Rieger's voting rights (which


                                   - 18 -
he specifically cited on his qualification form) had indeed been

restored, meaning Mr. Rieger was not answering dishonestly, or at

least not purposefully so.   Harleysville also says the Farias fall

short on step one of McDonough as applied to voir dire:        they argue

that the questions asked at voir dire by both sides did not target

prior criminal convictions or prior connections to the criminal

justice system.   And, Harleysville tells us, Mr. Rieger’s silence

in response to the subject questions, all of which, as we noted

earlier, were aimed at uncovering any jury bias relative to

personal injury claims, was appropriate.

          Because the Farias cannot surmount McDonough's first

step, Harleysville argues that we need not reach step two.        But it

explains the Farias would lose on that front as well:          McDonough

was focused on whether a nondisclosure by a juror owed specifically

to bias, but here, the for-cause challenge to Mr. Rieger would

have been based on his § 1865(b)(5) statutory ineligibility, not

bias.   Accordingly, the Farias have not shown that his inclusion

-- while not in conformity with the statute -- impacted the

fundamental fairness of the trial, which it asserts is at the heart

of the McDonough ruling.     The district court, Harleysville says,

did not err.

                              Our Take

          We   believe   Harleysville     has   the   better   argument.

Assuming McDonough applies on all fours, it does not help the


                                 - 19 -
Farias'   cause.      First,   we   do        not   believe    the   Farias   meet

McDonough's first prong:        they have not demonstrated that Mr.

Rieger answered dishonestly.        464 U.S. at 556.          The district court

found that Mr. Rieger "told the truth" and his "yes" answer to the

civil-rights-restoration question on the qualification form was

reasonable -- at most, the answer given was based on a mistaken

reading   of   the   juror   qualification          form's   ambiguous   question

("Were your civil rights restored?").11               This finding of fact was

not clear error.      Nor was it clear error when the district court

found that the voir dire questions focused on the potential jurors'

experiences with civil matters, so Mr. Rieger's silence following

those questions likewise "was appropriate and did not amount to a

dishonest nondisclosure."

           Moreover, McDonough does not assist the Farias because

they misconceive the core principle of its holding.                   The binary

test set forth in McDonough is not a be-all-end-all test to be

viewed without context.        Rather, the fundamental purpose of the

test is to answer the crucial, overarching trial inquiry:                 was the




     11  We do note, however, that the form does not ask whether
all civil rights have been restored, so Mr. Rieger's response
("voting rights"), we think, was a fair one -- that right had been
restored. Once again, had the clerk sufficiently inspected the
form, it would have led to the realization that certain information
was not included, but, even so, Mr. Rieger had provided enough
information to reveal his felon status.         At a minimum, the
information Mr. Rieger provided would have been cause to return
the form to him for more complete responses.


                                     - 20 -
juror biased and, if so, did that bias affect the fairness of the

trial?    Put differently, the animating principle of the McDonough

test is this:   "[t]he motives for concealing information may vary,

but only those reasons that affect a juror's impartiality can truly

be said to affect the fairness of a trial."              464 U.S. at 556.   The

Farias have failed to adequately explain how bias, if any, tainted

their trial result.

            We have stated that "[t]he party seeking to upset the

jury's verdict has the burden of showing the requisite level of

bias by a preponderance of the evidence."                See Sampson, 724 F.3d

at 166 (quoting DeBurgo v. St. Amand, 587 F.3d 61, 71 (1st Cir.

2009)).    And, critically, when seeking a new trial because of a

juror's   nondisclosure,   a   party       "must    do    more   than   raise   a

speculative allegation that the juror's possible bias may have

influenced the outcome of the trial."              Dall v. Coffin, 970 F.2d

964, 969 (1st Cir. 1992).      In such a scenario, we have required

litigants to "demonstrate actual prejudice or bias," United States

v. Aponte–Suarez, 905 F.2d 483, 492 (1st Cir. 1990), and we have

said that the burden of proof on this point "must be sustained not

as a matter of speculation, but as a demonstrable reality," Uribe,

890 F.2d at 562.    See also Crowley, 303 F.3d at 408 (rejecting a

new-trial motion on the basis of alleged juror bias where the

movant "only speculates as to whether the juror actually is biased"

and "only has alleged 'possible bias'").            As we have said, "hints


                                  - 21 -
of bias [are] not sufficient," as "only '[d]emonstrated bias in

the responses to questions on voir dire may result in a juror's

being excused for cause.'"   Sampson, 724 F.3d at 165 (alterations

in original) (quoting McDonough, 464 U.S. at 554).       Here, Mr.

Rieger's felon status, alone, does not necessarily imply bias, and

accordingly his mere presence on the Farias' jury does not, without

more, demonstrate an unfair trial result.   Uribe, 890 F.2d at 562.

          Believing they do not need to make this showing, the

Farias, as we noted, have not asserted what particular bias Mr.

Rieger harbored or how that bias would have affected the fairness

of the trial.   Instead, they merely speculate as to the bias and

prejudice that resulted.     The Farias sweepingly state that Mr.

Rieger's dishonest answers "prejudiced Mr. Faria," but offer none

of the requisite analysis of discernable bias or prejudice harbored

by Mr. Rieger, or how that bias influenced the trial's outcome.

Crowley, 303 F.3d at 408; Dall, 970 F.2d at 969; Aponte–Suarez,

905 F.2d at 492; Uribe, 890 F.2d at 562.    Thus, it cannot be said

that the Farias sustained their burden of setting forth Mr.

Rieger's bias as a "demonstrable reality."      Uribe, 890 F.2d at

562.12




     12 Moreover, as we previously noted, the Farias eschewed the
need for an evidentiary hearing to further flesh out any of their
fair trial concerns; therefore their claim that the district court
erred in not holding a hearing goes nowhere.


                                - 22 -
            Indeed, "[s]hort of constitutional error or some more

substantial violation of the JSSA, there must at least be a

plausible link between the predicate facts and the prejudice

claimed before retrial can be ordered," and, as in Uribe, "[n]one

was demonstrated here."    Id. at 562.       The district court did not

clearly err in its finding that Mr. Rieger's inclusion on the jury

resulted in no prejudice to the Farias and did not affect the

jury's impartiality.

            In closing, it is worth remembering the Supreme Court's

cautionary note in McDonough.         Litigants are not guaranteed a

perfect   trial,   McDonough,   464   U.S.   at   553   (noting   that   "[a

litigant] is entitled to a fair trial but not a perfect one"), and

we do not reverse for every error that arises, id. ("We have also

come a long way from the time when all trial error was presumed

prejudicial and reviewing courts were considered 'citadels of

technicality,'" and "[t]he harmless error rules adopted by this

Court and Congress embody the principle that courts should exercise

judgment in preference to the automatic reversal for 'error' and

ignore errors that do not affect the essential fairness of the

trial.").

            And so, in this instance, we conclude that "the statutory

violation -- allowing a convicted felon to serve -- did not

implicate the fundamental fairness of the trial . . . ."            Uribe,




                                  - 23 -
890 F.2d at 562.   The district court did not abuse its discretion

in denying a new trial.

          Affirmed.   Costs to Appellee.




                               - 24 -